Citation Nr: 0527009	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  94-27 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from February 1969 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1993 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The Board initially denied this appeal in March 2000.  
Subsequently, an appeal was initiated to the U.S. Court of 
Appeals for Veterans Claims (Court).  In December 2003, the 
Cort granted a joint motion of the parties, vacated the 
Board's decision, and remanded the matter to the Board for 
action consistent with the joint motion.  In November 2003, 
the Board remanded the appeal to the Appeals Management 
Center (AMC) for further development, which has now been 
completed.  

In August 2005, the appellant's representative submitted new 
evidence in the form of two medical opinions by private 
physicians in support of the present appeal without a waiver 
of the appellant's right to have this new evidence initially 
considered by the originating agency.  In view of the Board's 
favorable action in this appeal, no prejudice to the 
appellant has resulted from the Board's action in reviewing 
this new evidence without such a waiver.  

The representative has also mentioned a claim seeking service 
connection for diabetes mellitus which has not been 
adjudicated by the RO.  This matter is referred to the RO for 
appropriate action.  


FINDING OF FACT

The appellant currently has MS which was initially manifested 
within seven years of his discharge from active service in 
December 1971.  


CONCLUSION OF LAW

The criteria for service connection for MS have been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that further 
development of the record under the Veterans Claims 
Assistance Act of 2000 or the regulations implementing it is 
not required because the evidence currently of record is 
sufficient to substantiate the veteran's claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests MS to a 
degree of 10 percent within seven years from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

It is not disputed that the appellant currently has MS, which 
was initially diagnosed in the early 1990's.  The essential 
medical question presented by this appeal is whether this 
disease was initially manifested during active service or to 
a compensable degree within seven years of the appellant's 
discharge from active service in December 1971.  

In February 2005, a VA medical expert both examined the 
appellant and reviewed the claims files at the request of the 
Board.  The claims file at this time contained the service 
medical records, as well as extensive private and VA 
postservice medical records.  This VA physician reported that 
the definitive onset of MS could not be dated earlier than 
1992, approximately 20 years after service, although it was 
recognized that the appellant may have had symptoms of the 
disease prior to that time.  It was the opinion of this VA 
physician that the appellant's current MS was of unknown 
etiology but was not likely to be secondary to his military 
service; and that this disease did not manifest itself within 
seven years of the appellant's discharge from service.  No 
rationale for this opinion was provided, other than a 
statement to the effect that all of the appellant's early 
complaints (uneven wear pattern of shoes, nocturnal leg 
cramping, bilateral leg weakness, and staggering gait) were 
subjective in nature and presented in 1993 without any 
evidence in the claims file to support their relationship to 
the onset of MS.  

In June 2005, a private physician reviewed the appellant's 
medical records, including service and postservice medical 
records and the aforementioned medical opinion, and concluded 
that there were some documented symptoms in service, such as 
waxing and waning visual acuity, a three-day episode of 
headaches in June 1970 while the appellant was in Vietnam, 
and the appellant's report on his discharge medical 
examination in October 1971 of eye trouble and paralysis or 
numbness of the right arm, which were otherwise unexplained 
and which were consistent with the early manifestations of 
MS.  Likewise, many of the appellant's reported symptoms in 
the years immediately following service were typical of MS.  
It was this physician's stated medical opinion that the 
appellant was likely presenting the early symptoms of MS 
either during service or shortly afterward.  

In July 2005, another private physician, who is also a 
Professor of Neurology at a university medical center, 
reviewed selected material provided by the appellant and 
concluded that the appellant was manifesting the early 
symptoms of MS during his time in Vietnam and at the time of 
his discharge from active service in December 1971.  This 
physician also specifically mentioned visual anomalies noted 
in the service medical records and the report of numbness in 
the right arm at the time of the discharge medical 
examination in October 1971 as likely indicators of MS at 
that time.  

It appears to the Board that, at the very least, the evidence 
is in equipoise concerning the onset of MS in service.  
Resolving all reasonable doubt in the appellant's favor, the 
Board has determined that entitlement to service connection 
for MS is established.  Accordingly, the appeal will be 
allowed.  


						
	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for MS is granted.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


